Title: To John Adams from Elias Boudinot, 13 July 1801
From: Boudinot, Elias
To: Adams, John



Dear Sir
Rosehill 13th. July 1801

A convenient opportunity offering by your Son, permit me to ask your acceptance of a small tract, I have lately been prevailed on to suffer to be published, in answer to Paine’s Age of Reason.
I am not so vain, as to suppose it can add any thing to your stock of knowledge: it is merely an attempt to throw together the substance of various proofs of our holy religion, that lay scattered in a thousand excellent works of pious & learned Men, for the use of our young & unlearned Citizens, who either cannot or will not search for themselves: but altho’ you may not receive information by this small work, yet if you should think it will be useful to the meanest order of our fellow Citizens, I am sure you will, at least, not disapprove the attempt, at a time when the patrons of infidelity, are moving, as it were, heaven & earth to destroy every moral, as well as religious principle in the rising generation—
Originally, this work was designed for domestic use, and there was no Idea that is should ever go further: but from the various modes that I saw daily attempted, to spread principles which I think dangerous both to Church & state, I was prevailed upon to cast in my mite, and at least to bear a testimony agt them—
At all events my end, in thus troubling you, will be answered, as it is principally designed to testify my respect to you and Mrs. Adams, for whom I shall allways entertain most respectful sentiments of esteem & friendship—
Mrs. Boudinot & Mrs. Bradford cordially unite with me in every affectionate expression & sincere desire for your & Mrs Adams’s health & perfect happiness— I have the honor to be Dr Sir / with very great respect / Your most obedt & very Hble Servt


Elias Boudinot